COURT OF APPEALS FOR THE
                                FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION

Cause number:             01-14-00844-CV
Style:                    Neighborhood Centers Inc. v. Doreatha Walker
Date motions filed*:      December 11 and 5, 2014
Type of motions:          Amended Motions for Extension of Time to File Combined Appellee/
                          Cross-Appellant’s Brief and to Withdraw Pro Se Motion & Brief
Parties filing motions: Appellee/Cross-Appellant Doreatha Walker’s Pro Bono Counsel
Document to be filed:     Appellee/Cross-Appellant’s Brief

Is appeal accelerated?       Yes

Ordered that motions are:

          Granted
               If document is to be filed, document due: January 8, 2015
          Denied
          Dismissed (e.g., want of jurisdiction, moot)
          Other: _____________________________________
          The amended motion for extension of time to file a combined appellee/cross-
          appellant’s brief is granted as counsel for appellee/cross-appellant filed his notice of
          appearance on December 3, 2014. Also, counsel’s letter-motion to withdraw the pro se
          appellee/cross-appellant’s motion to dismiss and brief is granted because pro bono
          counsel appeared after they were filed and appellant’s brief was due and filed on
          December 9, 2014. Accordingly, appellee/cross-appellant’s brief is to be filed by
          January 8, 2015. See TEX. R. APP. P. 38.6(b), (d).

Judge’s signature: /s/ Evelyn V. Keyes
                   

Panel consists of ____________________________________________

Date: December 16, 2014


November 7, 2008 Revision